 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11   JOAN ROLDAN,                                     Case No: 8:18-cv-1317 AG (DFMx)
12                         Plaintiff
                                                      ORDER ON JOINT STIPULATION
13                                                    OF DISMISSAL WITH PREJUDICE
            vs.
14
      HOBBY LOBBY, INC. and DOES 1
15   through 20, inclusive,
16
                          Defendants.
17

18

19          Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure

20   41(a)(1)(ii), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS,

21   DISMISSED WITH PREJUDICE as to all claims, causes of action, and parties, with

22   each party bearing that party’s own attorney’s fees and costs. The Clerk is directed to

23   close the file.

24

25   Dated: January 28, 2020                              _______________________
                                                          Hon. Andrew J. Guilford
26                                                        United States District Judge
27

28


                                                      1
                            ORDER ON JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
